Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

                                       CONTINUED EXAMINATIONS     

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered. 

                                       
   Applicant’s amendment in the reply filed on 7/19/2021 is acknowledged.  Claims 1, 3-6, 8-14, and 16-21 are pending.  Claims 1, 3-6, 8-14, and 16-21 are examined on the merits.
         Any rejection that is not reiterated is hereby withdrawn.
  

Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 9, 11-14, and 18-20 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated Grune (US 2008/0233060 A1), as evidenced by Oomah et al (Oomah et al,  by Sahasrabudhe et al (Sahasrabudhe et al, Density, viscosity, and surface tension of five vegetable oils at elevated temperatures: Measurement and modeling. INTERNATIONAL JOURNAL OF FOOD PROPERTIES 2017, VOL. 20, NO. S2, S1965–S1981)*. 
This is a new rejection necessitated by the Applicant’s amendment filed on 7/19//2021.
Grune teaches a lotion (thus a method for preparing stable emulsion forms of plant extract, thus a liquid form of the plant extract, thus claim 20 is met) or spray composition comprising; a water phase prepared in the following proportions by weight; 49.95% pure aloe, and 20% purified water to achieve a pH of 5.5 with 0.5% sodium bicarbonate added to said aloe and 11.0% zinc oxide together with 1.5% sodium stearoyl glutamate (thus dispersing an emulsifying agent in water as an emulsifying solution) and 2% cetearyl glucoside and cetearyl alcohol, 0.1% Vitamin E, 0.1% ascorbic acid (thus claims 11 and 12 are met) , 0.1% beta carotene, 0.25% orange wax and 0.5% beeswax and wherein said water phase is mixed and cooled and heated (thus claim 13 is met) until homogeneous and an oil phase is prepared in the following proportions by weight; 2.67%-3.67% raspberry seed oil (thus a dilute oil) and up to 1% hemp seed oil (thus at least one type of extract from a cannabis plant, thus claim 3 is met; thus adding the liquid form of the plant extract to one or more of a liquid, thus claim 18 is met) plus 3% stearic acid (thus an oil based weighting agent), and 3% ethyl macadamiate wherein said oil phase is mixed and heated (thus applying heat to the oil mixture until the mixture reaches a threshold viscosity) and cooled until homogenous (thus mixing oil mixture consisting of one or more of an oil based weighting agent, at least one type of extract from a cannabis vegetable oils (thus a diluent oil, thus claims 5 and 6 are met), and the like [0063]. Grune teaches Phase A: (Water phase) Heat to 80 deg. C.; 27.25% water, 24.7% aloe juice w/baking soda, 0.25% laracare A 200, 3% Eumulgin SG.RTM., 1% Emulgade PL68/50.RTM., 7% Zinc Oxide, 1% hydrolyzed wheat protein (thus claim 9 is met), 1% Crodesta F160, 0.1% ascorbyl plamitate, 0.1% Viramin E, 0.1% ascorbic acid-vitamin C, 1% beta carotene, 0.5% orange wax, 1% beeswax. Homogenize water phase at 80 deg. C [0210]. Grune teaches a composition comprising purified water using ozonation, ionization, or distillation or any combination thereof wherein alcohol may be substituted for, or combined with water at least one emollient including but not limited to chitosan, and aloe vera gel, individually or in any combination; an oil component with spf boosting agents including but not limited to; ethyl macadamiate, non-toxic silicone oil and essential oils, butter milk, waxes impregnated with inorganic sun-block or sunscreen submicronized, nanoparticle sized (thus claim 19 is met), or otherwise individually or in any combination that can be homogenized in either a water phase, a water-aloe phase, an oil phase or any phase of said composition; at least one emulsifier wherein said emulsifier includes but is not limited to a phospholipid and/or liposome or an aloe vera gel or an ester of coconut oil individually or in any combination, for emulsifying the water, water-aloe, or oil phase in combination with an homogenizer; where any of components are preferably mixed with an homogenizer and where an appropriate thickening agent including but not limited to xanthan gum, carageenan, either individually or in any combination is added as required (see Abstract).
Oomah et al teach the viscosity of raspberry seeds oil is 26 mPa.s at 25 ºC (see Abstract).
Sahasrabudhe et al teach the viscosity of canola oil is 63.5 ± 1.6 at 22 ± 1 (°C), and the viscosity of olive  oil is 74.1 ± 2.2 at 22 ± 1 (°C) (see Table 6 on page S1973).
The specification states: “The diluent oil should have a lower viscosity than the plant extract and can be selected based on a viscosity of the plant extract. Examples of the diluent oil can include food grade oils, such as vegetable oil, olive oil, canola oil, safflower oil, and rapeseed oil, as well as other types of oils, including mid-chain triglycerides” (page 4, last paragraph). Since olive oil and canola oil are considered as diluent oil that have a lower viscosity than the plant extract; and raspberry seeds oil has an even lower viscosity than olive oil and canola oil, thus raspberry seeds oil is deemed to be diluent oil that has a lower viscosity than plant extract, thus the newly added claim limitation is met.

*This reference is cited merely to relay an intrinsic property and is not used in the basis for rejection per se.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-6, 8-14, and 18-20 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Grune as applied to claims 1, 3, 5-6, 9-14, and 18-20 above, further in view of Bernhardt et al (US 4,788,054).
This is a new rejection necessitated by the Applicant’s amendment filed on 7/19/2021.
The teachings of Grune are set forth above and applied as before.
The teachings of Grune do not specifically teach the incorporation of ester gum in claim 8, or the purity of the plant extracts in claim 4.
Bernhardt et al teach one presently more preferred class of sunscreen compositions of this invention comprises emulsions which have a viscosity which is appreciably greater than the viscosity of water. To some extent, emulsion viscosity is a matter of formulation preference, as when a pourable cream or thick lotion, as opposed to a thin lotion, is being formulated. While a  ester gums (semisynthetic reaction products of rosin and a polyhydric alcohol), and the like (col 8, lines 50-67).
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ester gums from Bernhardt et al into the composition of Grune since Bernhardt et al teach ester gums as thickeners for lotion, etc. Since both of the references teach lotions containing sunscreen agents, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. 
Regarding the claimed amount of purity in plant extract, determining an appropriate purity of the plant extract is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  
          
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
             Claims 16, 17, and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655